Case 5:20-cv-00147-C Document5 Filed 07/31/20 Page 1of3 PagelD 16

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

LUBBOCK DIVISION
UNITED STATES OF AMERICA, §
§
PLAINTIFF § CIVIL NO. 5:20-CV-147-C
8
V. §
§ VERIFIED CLAIM FOR
APPROXIMATELY TWENTY-NINE (29) § | SEIZED PROPERTY
FIREARMS AND FIREARM §
ACCESSORIES, §
§
DEFENDANT §
VERIFIED CLAIM

Pursuant to Rule G(4)(b) of the Supplemental Rules for Admiralty and
Maritime Claims of Federal Rules of Civil Procedure, I, Marcus Braziel, hereby

claim and demand the return and/or release of the following seized items in the

instant case:

1. Every item identified in “Exhibit A” of the Verified Complaint for
Forfeiture Against Personal Property and attached again hereto.

My interest in the property is that I lawfully held the defendant property that
was seized from my Lubbock, Texas home for the purposes of lawful collection of
firearms. The property seized from Lubbock, Texas is my property. It is not

contraband.

Verified Claim
Page 1
Case 5:20-cv-00147-C Document5 Filed 07/31/20 Page 2of3 PagelD 17

I hereby verify that the averments contained in the foregoing Claim are true

and correct to the best of my knowledge, information, and belief.

I declare under penalty of perjury under the law of the State of Texas and the

United States that the foregoing is true and correct.

Deen , 2020

Max LE

Marcus Braziel

Sb
Subscribed and sworn to before me by Marcus Braziel on this S\ day of

July 2020.

   

   
     

CINDY SCOTT HENEGAR
Notary Ip #10836633
ly Commission Expires
April 23, 2021

Verified Claim
Page 2

Bo Wott, W

Notary Rs) State of Texas

Respectfully submitted,
Hurley & Guinn

/s/ Daniel W. Hurley

SBN 10310200

1805 13" Street

Lubbock, Texas 79401
Telephone: (806) 771-0700
Fax: (806) 763-8199

Email: dwh@burleyguinn.com

amg

Attorneys for Claimant, Marcus Braziel
Case 5:20-cv-00147-C Document5 Filed 07/31/20 Page 3o0f3 PagelD 18

PROOF OF SERVICE

I, Daniel W. Hurley, the undersigned, am the attorney of record for Marcus
Braziel. I have caused service of the Verified Claim for Seized Property on the
following party by electronically filing the foregoing with the Clerk of the District
Court using its ECF system, which electronically notifies them:

Gregory S. Martin

Assistant United States Attorney
1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699

/s/ Daniel W. Hurley
Daniel W. Hurley

Verified Claim
Page 3
